DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The indefiniteness rejections have been withdrawn.
Applicant's arguments have been fully considered but have been rendered moot in view of the new grounds of rejection set forth below, citing and applying the new reference Hampel.  Please see rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/049431 A1 to Hampel (available on IDS), in view of U.S. Patent Publication No. 2017/0303151 A1 to Lunden et al.
As to claim 4, Hampel discloses A terminal apparatus comprising: 
communication circuitry configured to communicate with a first base station apparatus in a first Radio Access Technology (RAT) and to communicate with a second base station apparatus in a second RAT using a dual connectivity (paragraphs 38-40, 71, 72, Fig. 2, disclosing enb 105-b and mmw base station 140-b configuring and communicating with UE 115-b);
reception circuitry configured to receive a first measurement configuration from the first base station apparatus and a second measurement configuration from the second base station apparatus (paragraphs 38-40, 71, 72, Fig. 2, disclosing enb 105-b and mmw base station 140-b configuring UE 115-b by each transmitting a measurement configuration message to the UE); and
transmission circuitry configured to transmit a first measurement result to the first base station apparatus based on the first measurement configuration and a second measurement result to the second base station apparatus based on the second measurement configuration (paragraphs 38-40, 71, 72, Fig. 2, disclosing enb 105-b and mmw base station 140-b configuring UE 115-b by each transmitting a measurement configuration message to the UE, and wherein the UE would send measurement reports accordingly to enb 105-b and mmw base station 140-b),
wherein
the first measurement result includes measurement results of both of the first base station and the second base station. (paragraphs 38-40, 71, 72, Fig. 2, disclosing enb 105-b and mmw base station 140-b configuring UE 115-b by each transmitting a measurement configuration message to the UE, and wherein the UE would send measurement reports accordingly to enb 105-b and mmw base station 140-b, where “the measurement reports transmitted to each base station may include information regarding all base stations that the UE 115-b may be connected to”, teaching this limitation),

Hampel does not appear to explicitly disclose a first base station apparatus via a master cell group and a second base station via a secondary cell group; Wherein the master cell group being allocated to and associated with the first base station apparatus includes a serving cell of the master cell group and the secondary cell group being allocated to and associated with the second base station apparatus includes a serving cell of the secondary cell group; the second measurement result does not Include a measurement result of the serving cell of the master cell group.
Lunden discloses 
UE communication with a first base station apparatus via a master cell group and a second base station via a secondary cell group (Figs. 1-3 and discussion in Spec., e.g., paragraphs 3-11, 22-32, 41-45, where f1, f2 and f3 are the master cell group with f2 being its serving cell, and f4-f7 are the secondary cell group with f5 being its serving cell);
Wherein the master cell group being allocated to and associated with the first base station apparatus includes a serving cell of the master cell group and the secondary cell group being allocated to and associated with the second base station apparatus includes a serving cell of the secondary cell group (Figs. 1-3 and discussion in Spec., e.g., paragraphs 3-11, 22-32, 41-45, where f1, f2 and f3 are the master cell group with f2 being its serving cell, and f4-f7 are the secondary cell group with f5 being its serving cell); 
the first measurement result includes measurement results of both of a serving cell of the master cell group and a serving cell of the secondary cell group (Figs. 1-4 and discussion in Spec., e.g., paragraphs 3-11, 22-32, 41-45, where reporting configuration 420 measures carriers f1 and f5, i.e., the serving/primary cells of MCG, i.e., f1, f2 and f3, and SCG, i.e., F4-f7). 

the second measurement result does not Include a measurement result of the serving cell of the master cell group. (Figs. 1-3 and discussion in Spec., e.g., paragraphs 3-11, 22-32, 41-45, where reporting configurations 220, 230, 320 and 330 measure carriers f5 or f6, only, which do not include any of the carriers in the MCG, i.e., f1, f2 and f3, teaching this limitation) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Lunden discussed above, in conjunction with and to modify the teachings of Hampel, to reject this claim.  It would have been obvious to a PHOSITA that Lunden’s teaching regarding UE communicating with a first base station apparatus via a master cell group and a second base station via a secondary cell group, wherein the master cell group being allocated to and associated with the first base station apparatus includes a serving cell of the master cell group and the secondary cell group being allocated to and associated with the second base station apparatus includes a serving cell of the secondary cell group, would have been combinable with Hampel’s teachings regarding “communication circuitry configured to communicate with a first base station apparatus in a first Radio Access Technology (RAT) and to communicate with a second base station apparatus in a second RAT using a dual connectivity” and “the first measurement result includes measurement results of both of the first base station and the second base station, the second measurement resuIt includes a measurement result of the second base station” to reject “communication circuitry configured to communicate with a first base station apparatus via a master cell group in a first Radio Access Technology (RAT) and to communicate with a second base station apparatus via a secondary cell group in a second RAT using a 
As to claim 6, please see rejection for claim 4.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463